Name: Commission Regulation (EEC) No 2472/89 of 11 August 1989 fixing the premiums to be added to the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 8 . 89 Official Journal of the European Communities No L 235/7 COMMISSION REGULATION (EEC) No 2472/89 of 11 August 1989 fixing the premiums to be added to the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS , REGULATION : Article 1 1 . The premiums to be added to the import levies fixed in advance in respect of rice and broken rice originating in Portugal shall be zero. 2 . The premiums to be added to the import levies fixed in advance in respect of rice and broken rice originating in third countries shall be as set out in the Annex hereto. Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 13 (6) thereof, Whereas the premiums to be added to the levies on rice and broken rice were fixed by Commission Regulation (EEC) No 2700/88 (3), as last amended by Regulation (EEC) No 2421 /89 (4) ; Whereas, on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts shown in the Annex hereto, . Article 2 This Regulation shall enter into force on 14 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 August 1989. For the Commission Ray MAC SHARRY Member of the Commission ( ») OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 177, 24. 6. 1989 , p. 1 . (3) OJ No L 241 , 1 . 9 . 1988 , p. 30. (4 OJ No L 228, 5 . 8 . 1989, p. 23. No L 235/8 Official Journal of the European Communities 12. 8 . 89 ANNEX to the Commission Regulation of 11 August 1989 fixing the premiums to be added to the import levies on rice and broken rice (ECU/ tonne) CN code Current 8 1st period 9 2nd period 10 3rd period 11 1006 10 21 0 0 0 1006 10 23 0 0 0  1006 10 25 0 0 0 .  1006 10 27 0 0 0  1006 10 92 0 0 0  1006 10 94 0 0 0 1  1006 10 96 0 0 . 0 ¢  1006 10 98 0 0 0  1006 20 11 0 0 0  1006 20 13 0 0 0  1006 20 15 0 0 0 _  1006 20 17 0 0 0  1006 20 92 0 0 °, ...  1006 20 94 0 0 0  1006 20 96 0 0 0  1006 20 98 0 0 0  1006 30 21 0 0 0   1006 30 23 0 0 0 ¢  1006 30 25 \ 0 0 0  1006 30 27 0 0 0  1006 30 42 0 0 0  1006 30 44 0 0 0  1006 30 46 0 0 0  1006 30 48 0 0 0  1006 30 61 0 0 0  1006 30 63 0 0 0  1006 30 65 0 0 0  1006 30 67 0 0 0  1006 30 92 0 0 0  1006 30 94 0 o y 0  1006 30 96 0 0 0  1006 30 98 0 0 0  1006 40 00 0 0 0 0